DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Status of Claims
Claim 1-18 are pending and under examination.

Response to Amendment
Applicants amendments to the claims received on 07/11/2022 have overcome each 112(b) rejection previously set forth in the Final Rejection mailed on 04/12/2022.  However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 07/11/2022, the previous prior art rejection based on Pages Pinyol has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 6 recites “the first holding element and the second holding element are mounted to the base body and the coupler”.  Claim 1 lines 8-11 previously required “a coupler, wherein the coupler is rotationally moveable and is connected to the first holding element and to the second holding element such that the coupler couples by its rotational movement and displacement of the first holding element and the second holding element with each other”.  It is unclear how the first and second holding element can perform the functions recited in claim 1 (i.e. rotationally displaced by the coupler as the coupler rotates) if the first and second holding elements are mounted to the coupler, as recited in claim 6.  Are the first and second holding elements merely “connected” to the coupler, as required in claim 1, or are the first and second holding elements “mounted” to the coupler, as required by claim 6.
Claims 7-10 are also rejected by their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aso et al. (Translation of JPH-02298015A – hereinafter “Aso”).

Regarding claim 1, Aso discloses a sample container carrier for holding a laboratory sample container (Aso; figs. 1-4, [0013]) and for transporting the held laboratory sample container in a laboratory sample distribution system, the sample container carrier comprising: 
a first holding element (Aso; fig. 1, #26, “pinching pins”, [0016]); 
a second holding element (Aso; figs. 1-4, #26 “pinching pins”, [0016]), wherein the first holding element and the second holding element are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Aso discloses the first and second holding elements rotate through elongated hole portions 27 between a position forming a smallest diameter to a position forming a largest diameter; figs. 3-4, [0021-0024]); 
a coupler (Aso; figs. 1-4, #24, “disc-shaped rotating body”, [0016]), wherein the coupler is rotationally moveable and is connected to the first holding element and to the second holding element such that the coupler couples by its rotational movement and displacement of the first holding element and the second holding element with each other and wherein the coupler comprises a ring-segment shape for inserting the laboratory sample container to be held into the coupler (Aso disclose the coupler 24 freely rotates about shaft 25; [0016].  The first and second holding elements 26 are rotationally coupled to the coupler 24 through long hole portions 27 such that when the coupler rotates, the first and second holding elements 26 traverse across long hole portions 27 between a position having a smallest diameter and a position having a largest diameter; figs. 3-4, [0016, 0021-0024].  The coupler comprises a circular aperture in its center that protruding portion 29 extends through; figs. 1-2, [0017]); and 
a base body, wherein the coupler is rotationally moveable to the base body (Aso discloses the coupler 24 is pivotally supported on a base body 21 so as to freely rotate on the center shaft 25; fig. 1, [0016]).  
	Note: “for transporting the held laboratory sample container in a laboratory sample distribution system” and “for inserting the laboratory sample container to be held into the coupler” relate to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Aso discloses the sample container carrier according to claim 1 above, wherein the coupler is rotationally moveable such that the coupler couples by its rotational movement the rotational displacements of the first holding element and the second holding element with each other (The first and second holding elements 26 are rotationally coupled to the coupler 24 through long hole portions 27 such that when the coupler rotates, the first and second holding elements 26 traverse across long hole portions 27 between a position having a smallest diameter and a position having a largest diameter; figs. 3-4, [0016, 0021-0024]).  

Regarding claim 6, Aso discloses the sample container carrier according to claim 1 above, wherein the first holding element and the second holding element are mounted to the base body and the coupler such that the first holding element and the seconding holding element each form a lever arm (As best understood, Aso discloses the first and second holding members 26 are mounted to the coupler 24 through long hole portions 27; [0016].  The first and second holding members 26 are fixed at one end of oscillating bodies 22; [0016].  Note - The examiner is interpreting the holding members 26 attached to one end of the oscillating bodies 22 as forming a lever arm.  Aso also discloses the other end of each oscillating body 22 is pivotally supported to the base body 21; [0015, 0022].  Accordingly, the first and second holding members 26 also being mounted to the base body through oscillating body 22).

Regarding claim 7, Aso discloses the sample container carrier according to claim 6 above, wherein the first holding element and/or the second holding element are/is mounted to the base body further radially outward than to the coupler from the center and/or central axis (Aso; fig. 3 shows oscillating body 22 mounted to the base body 21 at position 23; [0022] further radially outward than the first and second holding elements 26 mounted to the coupler 24 through long hole portion 27).  

Regarding claim 11, Aso discloses the sample container carrier according to claim 1 above, further comprising, a retaining element applying a force to the first holding element and/or to the second holding element and/or to the coupler such that the first holding element and the second holding element are force-loaded towards each other for holding the laboratory sample container (Aso; figs. 1-4, #32, “extendable/retractable spring”, [0019-0020]).  

Regarding claim 12, Aso discloses the sample container carrier according to claim 1 above, wherein the coupler comprises an outside top cover (Aso; figs. 1-4, top surface of coupler 24).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aso and further in view of Quinlan et al. (US Patent No. 5,941,366; already of record – hereinafter “Quinlan”).

Regarding claim 3, Aso discloses the sample container carrier according to claim 1 above.
Aso does not disclose wherein the first holding element and the second holding element are rotationally moveable and translationally fixed to the coupler and rotationally moveable and translationally moveable and guided to the base body or wherein the first holding element and the second holding-2-App. No. 16/714,907Art Unit 1798Atty No. P34870-US-sis Filed December 16, 2019Conf. No. 4035element are rotationally moveable and translationally fixed to the base body and rotationally moveable and translationally moveable and guided to the coupler.  
However, Quinlan teaches the analogous art of a sample container carrier (Quinlan; fig. 1, #4, col. 3 lines 28-29) comprising a first and second holding element that are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Quinlan teaches holding elements 12 rotate through grooves 16 allowing a wide range of diameters of test tubes to be accommodated by the specimen carrier 4; figs. 1, 2b, 3A, & 3B, #12, col. 3 lines 39-41, col. 4 lines 1-10) a coupler connected to the first and second holding elements (Quinlan; fig. 1, #20, “upper control plate”, col. 3 lines 43-50, col. 3 lines 58-59) and a base body (Quinlan; fig. 1, #10, “base member”, col. 3 lines 39-41)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second holding elements, the rocking bodies 22, and hole portion 27 of Aso with the first and second holding member 12 and groove 16, as taught by Quinlan, because Quinlan teaches the first and second holding members comprise and arm 29 that performs the same function of the rocking bodies of Aso, therefore reducing the number of components required for the device (Quinlan; figs. 1, 3A, & 3B, col. 3 lines 51-59).  The modification resulting in the lower end 24 of the first and second holding members of Quinlan (see fig. 2b of Quinlan) being rotationally moveable and translationally fixed to the base body of Aso through pin hole 23 (see figs. 1, 3, and 4 of Aso, and [0022]) and the upper end 22 of retaining member 12 of Quinlan (see fig. 2b of Quinlan) rotationally moveable and translationally moveable and guided to the coupler through hole portion 27 of the coupler of Aso (see figs. 3 & 4 of Aso).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Aso and Quinlan both teach a sample container carrier comprising a first and second holding element that are rotationally displaceable towards and/or away from each other for holding the laboratory sample container, a coupler connected to the first and second holding elements, and a base body.

Regarding claim 4, modified Aso teaches the sample container carrier according to claim 3 above, wherein the coupler is translationally fixed mounted to the base body (Aso; coupler 24 is pivotally supported on a base body 21 so as to freely rotate on the center shaft 25; fig. 1, [0016]).  

Regarding claim 5, modified Aso teaches the sample container carrier according to claim 3, wherein the first holding element and the second holding element, the base body or the coupler comprise a number of guiding grooves and wherein the number of guiding grooves is configured to guide the translational movement of the first holding element and/or the second holding element (The modification of the first and second holding elements, the rocking bodies 22, and hole portion 27 of Aso with the first and second holding member 12 and groove 16, as taught by Quinlan, has previously been discussed in claim 5 above.  The modification resulting in coupler 24 of Aso comprising a number of guiding grooves 27 configured to guide the translational movement of the holding members. Aso; [0021-0024]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aso and further in view of Volz et al. (US 2017/0131310 – hereinafter “Volz”).

Regarding claim 8, Aso discloses the sample container carrier according to claim 6 above.
Aso does not disclose wherein the coupler is tapered in an insertion direction (-z) for supporting the inserted laboratory sample container.  
However, Volz teaches the analogous art of a sample container carrier (Volz; figs 1a & 1b, #10, [0032]) comprising a first and second holding member (Volz; figs 1a & 1b, #64, [0037]) a coupler (Volz teaches element 50 couples spring element 60 to base body 40; fig. 2, [0036, 0039]) and base body (Volz; figs 1a & 1b, #40, [0035]), wherein the coupler is tapered in an insertion direction (-z) for supporting the inserted laboratory sample container (Volz; figs. 1a & 1b, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the coupler of Aso with the configuration of the coupler tapered in an insertion direction, as taught by Volz, because Volz teaches the coupler tapered in an insertion direction can laterally hold tube-shaped sample containers with different diameters; [0036].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Aso and Volz both teach sample container carriers with holding members, a coupler, and base body.

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Aso and further in view of Pedrazzini (US 2010/0015007; already of record – hereinafter “Pedrazzini”).

Regarding claim 9, Aso discloses the sample container carrier according to claim 6 above.
Aso does not disclose wherein the first holding element and the second holding element comprise a number of jaws for holding the laboratory sample container.
However, Pedrazzini teaches the analogous art of a sample container carrier (Pedrazzini; fig. 1, #1, #2, [0001, 0028]), the sample 5container carrier comprising a first holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]) and a second holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]), wherein the first holding element and the second holding element are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Pedrazzini discloses the holding elements 12 outwardly rotate when a sample container 2 is inserted into the carrier 1; [0035]), wherein the holding elements comprises a jaw (Pedrazzini; fig. 4, [0032-0038]).

    PNG
    media_image1.png
    357
    371
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second holding elements of Aso to additionally comprise a number of jaws, as taught by Pedrazzini, because Pedrazzini teaches each jaw is configured to apply an equivalent inward force to the sample container; [0032-0038]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Aso and Pedrazzini both teach a sample container carrier for holding a laboratory sample container comprising holding member that are rotationally displaced towards and/or away from each other for holding a sample container.

Regarding claim 10, modified Aso teaches the sample container carrier according to claim 9 above.
Modified Aso does not teach wherein each lever arm comprises a curved shape and wherein each jaw of the number of jaws is arranged at each lever arm such that each lever arm is not in contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the sample container carrier.  
However, Pedrazzini teaches the analogous art of a sample container carrier (Pedrazzini; fig. 1, #1, #2, [0001, 0028]), the sample 5container carrier comprising a first holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]) and a second holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]), wherein the first holding element and the second holding element are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Pedrazzini discloses the holding elements 12 outwardly rotate when a sample container 2 is inserted into the carrier 1; [0035]), wherein the holding elements comprises a jaw and lever arm (Pedrazzini; fig. 4, [0032-0038]) wherein each jaw is arranged at each lever arm such that each lever arm is not in contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the sample container carrier (Pedrazzini; fig. 4, [0035-0037]).

    PNG
    media_image2.png
    454
    527
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second holding elements of modified Aso to comprise a lever arm having a jaw arranged at the lever arm such that the lever arm is not in contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the same container carrier, as taught by Pedrazzini, because Pedrazzini teaches each jaw and lever arm configured such that the lever arm does not contact the laboratory sample allow each jaw of the first and second holding element to apply an equivalent inward force to the sample container; [0032-0038]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Aso and Pedrazzini both teach a sample container carrier for holding a laboratory sample container comprising holding member that are rotationally displaced towards and/or away from each other for holding a sample container.

Claims 13-18 is rejected under 35 U.S.C. 103 as being unpatentable over Aso and further in view of Denninger et al. (US 2014/0231217; already of record – hereinafter “Denninger”).

Regarding claim 13, Aso discloses the sample container carrier according to claim 1 above.
Aso does not disclose the sample container carrier comprising a magnetically active element, wherein the magnetically active element is configured to interact with a magnetic field generated by a drive element such that a driving force is applied to the sample container carrier.  
However, Denninger teaches the analogous art of a sample container carrier for holding a laboratory sample (Denninger; fig. 4, #1, [0063, 0067]) wherein the sample container carrier comprises a magnetically active element, wherein the magnetically active element is configured to interact with a magnetic field generated by a drive element such that a driving force is applied to the sample container carrier (Denninger teaches a laboratory sample distribution system 100 comprising electro-magnetic actuators; figs. 1 & 2, [0063, 0065].  The electromagnetic actuators 5 generate magnetic fields to move sample container carriers independently along different transport paths; [0069].  When the magnetic field interacts with a permanent magnet 2 arranged in the sample container carrier 1, it provides a driving force moving the container carrier 1 along the transport plane 4; [0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample container carrier of Aso to further comprise a magnetically active element configured to interact with a magnetic field such that a driving force is applied to the sample container, as taught by Denninger, because Denninger teaches the sample container carrier comprising a magnetically active element allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in a laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Aso and Denninger both teach a sample container carrier for holding a laboratory sample (Denninger; fig. 1, #100, [0063]).

Regarding claim 14, Aso discloses the sample container carrier according to claim 1 above.
Aso does not disclose the laboratory sample distribution system comprising: a number of sample container carriers according to claim 1; a transport plane, wherein the transport plane is configured to support the number of sample container carriers; a number of drive elements, wherein the number of drive elements is configured to move the number of sample container carriers on the transport plane; and a control device, wherein the control device is configured to control the number of drive elements such that the number of sample container carriers moves on the transport plane along corresponding transport paths.  
However, Denninger teaches the analogous art of a sample container carrier for holding a laboratory sample (Denninger; fig. 4, #1, [0063, 0067]), wherein the sample container carrier is for transporting the held laboratory sample container in a laboratory distribution system (Denninger; fig. 1, #100, [0063]), the laboratory distribution system comprising a number of sample container carriers (Denninger; [0063]), a transport plane, wherein the transport plane is configured to support the number of sample carriers (Denninger; fig. 1, #4, [0064]), a number of drive elements, wherein the number of drive elements is configured to move the number of sample container carriers on the transport plane (Denninger teaches a laboratory sample distribution system 100 comprising electro-magnetic actuators; figs. 1 & 2, [0063, 0065].  The electromagnetic actuators 5 generate magnetic fields to move sample container carriers independently along different transport paths; [0069].  When the magnetic field interacts with a permanent magnet 2 arranged in the sample container carrier 1, it provides a driving force moving the container carrier 1 along the transport plane 4; [0083]); and a control device, wherein the control device is configured to control the number of drive elements such that the number of sample container carriers move on the transport plane along corresponding transport paths (Denninger teaches the transport device includes a control device to control the movement of the container carriers on top of the transport plane by driving the electro-magnetic actuators.  The control device can control the movement such that more than two container carriers can be moveable simultaneously and independently from one another; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample container carrier for holding a laboratory sample container of Aso to comprise a permanent magnet for transporting the held laboratory sample container in a laboratory distribution system, wherein the laboratory distribution system comprises a number of the sample container carriers, a transport plane, a number of drive elements, and a control device, as taught by Denninger, because Denninger teaches the sample container carrier for holding a laboratory sample container comprising a permanent magnet for transporting the held laboratory sample container in a laboratory distribution system, wherein the laboratory distribution system comprises a number of the sample container carriers, a transport plane, a number of drive elements, and a control device allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]).

Regarding claim 15, modified Aso teaches the laboratory sample distribution system according to claim 14 above, wherein the number of drive elements comprises a number of electro-magnetic actuators and wherein the number of electro-magnetic actuators is stationary arranged below the transport plane and is configured to generate a magnetic field to move the number of sample container carriers on the transport plane (The modification of the sample container carrier for holding a laboratory sample container of Aso to comprise a permanent magnet for transporting the held laboratory sample container in a laboratory distribution system, wherein the laboratory distribution system comprises a number of the sample container carriers, a transport plane, a number of drive elements, and a control device, as taught by Denninger, has previously been discussed in claim 14 above.  Denninger teaches the number of drive elements comprise a number of electro-magnetic actuators (Denninger; fig. 5, #5’, [0006, 0021, 0024, 0043, 0046, 0051, 0091]), wherein the plurality of electo-magnetic actuators is stationary arranged below the transport plane (Denninger; fig. 5, #5’, [0006, 0021, 0043, 0057, 0067]) and is configured to move the plurality of liquid container carriers on the transport plane (Denninger; [0006, 0021, 0024, 0043, 0046, 0057, 0059, 0062, 0103-0106]).  

Regarding claim 16, modified Aso teaches the laboratory sample distribution system according to claim 15 above, wherein each of the number of sample container carriers comprises a magnetically active element and wherein the magnetically active element is configured to interact with the magnetic field generated by the number of electro-magnetic actuators such that a driving force is applied to the sample container carrier (The modification of the sample container carrier for holding a laboratory sample container of Aso to comprise a permanent magnet for transporting the held laboratory sample container in a laboratory distribution system, wherein the laboratory distribution system comprises a number of the sample container carriers, a transport plane, a number of drive elements, and a control device, as taught by Denninger, has previously been discussed in claim 14 above).  

Regarding claim 17, Modified Aso teaches the laboratory sample distribution system according to claim 15 above, wherein the control device is configured to control the number of electro-magnetic actuators such that the number of sample container carriers moves on the transport plane along corresponding transport paths (The modification of the sample container carrier for holding a laboratory sample container of Aso to comprise a permanent magnet for transporting the held laboratory sample container in a laboratory distribution system, wherein the laboratory distribution system comprises a number of the sample container carriers, a transport plane, a number of drive elements, and a control device configured to control the number of electro-magnetic actuators such that the number of sample container carriers moves on the transport plane along corresponding transport paths, as taught by Denninger, has previously been discussed in claim 14 above).  

Regarding claim 18, modified Aso teaches the laboratory sample distribution system according to claim 14 above, wherein the laboratory sample distribution system is configured to distribute the number of sample container carriers and/or laboratory sample containers between the laboratory stations (The modification of the sample container carrier for holding a laboratory sample container of Aso to comprise a permanent magnet for transporting the held laboratory sample container in a laboratory distribution system, wherein the laboratory distribution system comprises a number of the sample container carriers, a transport plane, a number of drive elements, and a control device, as taught by Denninger, has previously been discussed in claim 14 above.  Denninger further discloses the laboratory sample distribution system comprises a number of laboratory station (Denninger; fig. 1, #22, [0063]) wherein the laboratory sample distribution system is configured to distribute the number of sample container carriers between the laboratory station (Denninger; [0063]).  Accordingly, the laboratory sample distribution system also being a laboratory automation system comprising a number of laboratory stations). 

Response to Arguments
Applicant’s arguments, on pages 6-8 of their remarks, with respect to claim(s) 1-18, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art/art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Kappeli et al. (US 2017/0248624) discloses a coupler having a tapered portion in the (-z) direction.
Huber et al. (US 2019/0076845) discloses a sample container carrier comprising a coupler connected to a first and second holding element that couples translational displacement of the first and second holding member towards and/or away from each other.
Durco et al. (US 2019/0076846) discloses a sample container carrier comprising a coupler connected to a first and second holding element that couples translational displacements of the first and second holding members with each other.
Kaeppeli et al. (US 2020/0209270) discloses a sample container carrier comprising a coupler connected to a first and second holding member that rotationally displaces the first and second holding member by the coupler’s rotational movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798